23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Eugene BAILES, Plaintiff Appellant,v.Howard JORDAN;  Jane Jordan, Defendants Appellees.
No. 92-2035.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994.Decided April 28, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  David B. Sentelle, United States Circuit Judge, sitting by designation.  (CA-88-359-C-M)
Robert Eugene Bailes, appellant pro se.
Howard Jordan, Jane Jordan, appellees.
W.D.W.C.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Complaint for failure to comply with its order requiring him to either pay the cost of attending trial or to submit an affidavit of indigency.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Therefore, we affirm the dismissal on the reasoning of the district court.  Bailes v. Jordan, No. CA-88-359-C-M (W.D.N.C. June 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED